Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
Please note, Applicant's petition under 37 CFR 1.78(e) filed10/12/2021 is dismissed.  Please see the petition decision dated 03/08/2021 for further detail regarding the dismissal. 

Allowable Subject Matter
Claims 1, 19, and all associated dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of an air vent as recited in Claim 1 specifically:
the air ducts are arranged so that the volumetric flows of air exit the air ducts in respective intersecting directions and collide after exiting the air ducts.  
Due to the location of the air vent in Hoyle’s vehicle, there would be no motivation for one of ordinary skill in the art to try arranging the two air outlets in the air vent such that the volumetric flows of air exiting the air ducts are in respective intersecting directions so the air flows collide after exiting the air ducts.  
The art of record fails to render obvious the claimed combination of an air vent as recited in Claim 91 specifically:
the air ducts are arranged so that the volumetric flows of air exit the air ducts in respective intersecting directions and collide after exiting the air ducts.  
Due to the location of the air vent in Hoyle’s vehicle, there would be no motivation for one of ordinary skill in the art to try arranging the two air outlets in the air vent such that the volumetric flows of air exiting the air ducts are in respective intersecting directions so the air flows collide after exiting the air ducts.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks filed 05/18/2021, have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.K.T./
Examiner, Art Unit 3762
03/12/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762